NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30117

                Plaintiff-Appellee,             D.C. No. 1:02-cr-00133-SPW-1

 v.
                                                MEMORANDUM*
JACKSON BRYANT BAUGUS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Jackson Bryant Baugus appeals from the district court’s order granting

summary judgment for the government in his action for return of property under

Federal Rule of Criminal Procedure 41(g). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court concluded that Baugus was not entitled to relief because

the property he sought was not in the possession of the United States. However, at

the government’s urging, the court ordered the government to find a way to return

the property to Baugus and instructed Baugus to “provide to the United States the

name and address of a person authorized to take possession of all of his property

remaining in the custody of the Billings Police Department.” Rather than provide

that information to the government, Baugus filed the instant appeal.

      We need not reach Baugus’s contention that the United States constructively

possessed the property at issue because, even if that is correct, Baugus has obtained

all the relief to which he may be entitled. The district court has already ordered the

government to return his property and, contrary to Baugus’s contention, he may

not obtain money damages under Rule 41(g), see Ordonez v. United States, 680

F.3d 1135, 1140 (9th Cir. 2012) (“[A]n award of money damages against the

government under Rule 41(g) is barred by sovereign immunity.”). To the extent

Baugus challenges the district court’s 2004 final order of forfeiture and its

subsequent writs of garnishment and disbursement orders, we will not consider

those arguments because they were raised for the first time in Baugus’s reply brief,

see United States v. King, 257 F.3d 1013, 1029 n.5 (9th Cir. 2001), and they are

beyond the scope of this appeal.

      AFFIRMED.


                                          2                                     19-30117